Citation Nr: 1631972	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, claimed as secondary to hypertension.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to a stroke.

3.  Entitlement to a rating in excess of 10 percent for hypertension.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a lumbar spine fracture (a low back disability).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Esq.
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to December 1978.  The matter of the rating for a low back disability is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, increased the rating for such disability to 10 percent.  The remaining matters are on appeal from a March 2012 rating decision that, in part, continued a 10 percent rating for hypertension and denied a TDIU rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further evidentiary development is necessary.  Pertinent evidence appears to be outstanding.  The Veteran's record is in a paper claims file and in Virtual VA (which contains records of ongoing VA treatment for various disabilities from 1997 through October 2014).  However, updated records of his VA treatment for the disabilities at issue are not in the record; are likely to contain pertinent information; are constructively of record; and must be secured.

On September 2011 VA examination to ascertain the nature and likely etiology of his residuals of a stroke, the opinion (weighing against the Veteran's claim) offered was premised, in part, on a finding that there was "no record available for review that reported cerebral vascular accident...[or] hypertensive crisis."  A review of the record found that a January 2009 private treatment record on admission for treatment of a stroke lists a diagnosis of "hypertensive crisis" followed by "acute subarachnoid hemorrhage with aneurysmal dilatation."  Thus, the opinion by the September 2011 examiner appears based on a less than complete review of the record.  A March 2009 private record (received after the September 2011 examination) indicates that the Veteran's stroke involved  intracerebral hemorrhage (ICH) due to hypertension.  Accordingly, another medical advisory opinion is necessary.

Because the Veteran seeks service connection for a psychiatric disability as secondary to a stroke, that matter is inextricably intertwined with the claim seeking service connection for residuals of a stroke, and consideration of the matter must be deferred pending resolution of the service connection for stroke residuals claim.  Notably, the record includes notations of depression, apathy, and other psychiatric symptoms that arose after the Veteran's stroke, and a May 2009 notation of "longstanding maladaptive personality traits that...appeared to have been magnified somewhat since his aneurysm rupture."  If residuals of a stroke are determined to be service connected, an examination to determine the nature and likely etiology of the Veteran's psychiatric disability would be necessary.

Regarding the increased rating claims, the Board notes in the July 2014 substantive appeal it is argued that VA failed to provide the Veteran an examination to assess his low back disability.  That allegation is inconsistent with the record that shows such examination was conducted in April 2013.  Nevertheless, more than three years have now lapsed since that examination (and nearly 5 years have lapsed since the last examination to assess the Veteran's hypertension was conducted in  September 2011).  In light of the length of the intervening period since those examinations, and the allegation that the findings then noted do not reflect the current severity of the disabilities, contemporaneous examinations to ascertain the current severity of the disabilities are necessary.

The claim seeking a TDIU rating is inextricably intertwined with the other claims being remanded, and consideration of that claim must be deferred pending resolution of the other claims.  
Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a stroke/residuals of a stroke, a low back disability, a psychiatric disability, and hypertension (records of which are not already associated with his record) and to provide authorizations for VA to obtain any private records outstanding.  The AOJ should secure for the record complete clinical records from the providers identified, to specifically include all records of VA evaluations and treatment for these disabilities since October 2014.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to ascertain the likely etiology of his stroke.  The entire record must be reviewed by the examiner in conjunction with the examination,.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (a 50 %or better probability) that the Veteran's stroke in January 2009 was caused or aggravated by his service-connected hypertension.  

The opinion must reflect consideration of the records pertaining to the Veteran's hospitalization for the 2009 stroke (and follow-up treatment) to specifically include comment on the January 2009 notation of "hypertensive crisis" and the March 2009 follow-up treatment record noting the stroke was related to an intracranial hemorrhage due to hypertension.

All opinions must include rationale.  
3. If the Veteran's stroke is determined to have been caused or aggravated by his service-connected hypertension (or to otherwise be service-connected), the AOJ should arrange for the Veteran to be examined by a psychiatric or psychologist to determine the nature and likely etiology of his claimed psychiatric disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.

b. Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability was caused or aggravated by the Veteran's January 2009 stroke and its residuals.  

The rationale provided must include acknowledgment (and discussion of the significance of) the notations of depression, apathy, and other psychiatric symptoms following the Veteran's January 2009 stroke, as well as the May 2009 private record indicating that the Veteran had maladaptive personality traits that "magnified somewhat" following his stroke.

All opinions must include rationale. 

4. The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings must include reports of range of motion studies (with notation of any functional impairment due to pain on use, with weight bearing and non-weight bearing, and during flare-ups, etc.).  The examiner should also note whether there have been related incapacitating episodes of intervertebral disc syndrome (IVDS) (and if so, their frequency and duration), neurological symptoms, muscle spasm, guarding, or localized tenderness (and if so, whether such results in abnormal gait, spinal contour, or vertebral body fracture), and whether the spine is ankylosed.  

The examiner should also comment on the expected impact the Veteran's low back disability has on his ability to work.

All opinions must include rationale.

5. The AOJ should also arrange for the Veteran to be examined by an internist or cardiologist to determine the current severity of his hypertension.  The entire record must be reviewed in conjunction with the examination.  The examiner should note the predominant range of the Veteran's blood pressure readings.  

The examiner should also comment on the expected impact the  hypertension has on the Veteran's ability to work (i.e., identify what, if any, types of employment he would be expected to be able to perform, and those that would be precluded).
All opinions must include rationale.

6. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims (for TDIU in light of the determinations on the other issues).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

